Citation Nr: 0630285	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  03-25 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to December 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The issues listed on the first page 
of this decision are the only issues that have been fully 
developed for appellate review.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  At the hearing, the veteran submitted additional 
evidence along with a waiver of initial RO consideration.

The issue of entitlement to service connection for a 
psychiatric disability, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Medical evidence fails to show that the veteran currently has 
a low back disability.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in September 2003 and July 2004 letters.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence he has in his possession, informed him 
of the evidence required to substantiate the claim being 
decided herein, the information required from him to enable 
VA to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained, and the veteran has been afforded 
appropriate VA examinations of the spine.  The claims folder 
contains service medical records, and post-service medical 
records from the Social Security Administration (SSA), VA 
Medical Centers in Madison and North Chicago, as well as 
private medical evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his service 
connection claim for a low back disability has been obtained 
and associated with the claims folder, and that neither she 
or her representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim for a low back disability, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).


Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran asserts that he is entitled to service connection 
for a low back disability.  On review, however, the Board 
finds that service connection for a low back disability must 
be denied, as there is no competent evidence showing that he 
currently has such disability.  During the veteran's most 
recent VA examination of the spine conducted in January 2003, 
the examiner was unable to render a low back diagnosis.  The 
examiner acknowledged that the veteran received post-service 
treatment in April 1993 for low back pain while working at 
Iroquois Foundry, but noted that x-rays of the low back at 
that time were negative, and the veteran's low back pain had 
resolved four days later.  The examiner also reviewed an 
April 1994 VA examination report which reflects an impression 
of mild degenerative disc disease of the lumbar spine.  Also 
of record is a March 2001 private diagnosis of chronic 
backache secondary to "possible" discogenic disease of the 
lumbar spine.  Notwithstanding, the January 2003 VA examiner 
noted that current x-rays of the lumbar spine show no 
abnormalities, and no objective findings were found on 
examination.  Review of VA and private treatment records also 
fail to show that the veteran currently has a low back 
disability.  

With regard to the current diagnoses of back pain or 
backache, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In denying the veteran's claim, the Board acknowledges that 
during service, the veteran received treatment for a low back 
strain in August 1991 and September 1991, and was diagnosed 
with chronic low back pain in October 1991.  Significantly, 
however, there is no back pathology to account for the 
veteran's current low back complaints.  Without a currently 
diagnosed disability, service connection may not be granted.  
See Brammer, supra.

The Board recognizes the veteran's opinion to the effect that 
he has a low back disability that is related to his period of 
military service, however, his opinion is without probative 
value because the evidence does not show that he possesses 
the medical expertise necessary to diagnose or determine the 
etiology of a medical disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

In sum, there is no evidence of a current chronic back 
disability.  As such, the preponderance of the evidence is 
against the service connection claim for a low back 
disability.  

As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
service connection claim for a low back disability that would 
give rise to a reasonable doubt in favor of the appellant; 
the benefit-of-the-doubt rule is not applicable, and the 
appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  


ORDER

Entitlement to service connection for a low back disability 
is denied.



REMAND

The veteran asserts that he is entitled to service connection 
for a psychiatric disability, to include PTSD.  Establishing 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006).

Medical evidence confirms the presence of a current 
psychiatric disability, variously diagnosed as major 
depression, anxiety, bipolar disorder, and PTSD.  The claims 
folder also contains records from the SSA reflecting that the 
veteran has been deemed disabled for SSA purposes since 
October 1999 for major depressive disorder and anxiety.  

According to an August 2003 statement and the May 2006 
personal hearing transcript, the veteran claimed the 
following PTSD stressors:  1).  At Fort Dix, he became sick 
(loss of muscle control, headaches, and irritable bowel) 
after he was given an Anthrax shot; 2).  During Desert Storm, 
he was given an aluminum rod and was told to walk a grid and 
search for mines; 3).  During Desert Storm, he was involved 
in clean-up efforts, such as picking up dead body parts, when 
he was transferred to the 22nd Quarter supply command.  

The veteran also submitted a statement dated in August 2003 
from a nurse practitioner.  The nurse practitioner indicated 
that she noticed a change in the veteran's behavior in the 3 
years prior and suggested that his symptomatology meets the 
criteria for PTSD.  She listed what she believed to be the 
veteran's stressors, which included health concerns, fear of 
death, isolation, and environmental contamination.  She also 
indicated that major depression set in following his illness 
and hospitalization in Kuwait.  

On review, the Board finds it necessary to attempt to verify 
the veteran's claimed stressors and afford him a VA 
psychiatric examination to determine the etiology of any 
currently diagnosed psychiatric disability, to include PTSD.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's alleged in- 
service stressor(s).  Provide JSRRC with 
a description of the alleged stressors 
identified by the veteran, to include the 
stressors indicated in an August 2003 
statement, as well as the May 2006 
hearing transcript.  Provide JSRRC with 
copies of any personnel records obtained 
showing service dates, duties, and units 
of assignment.  

2.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of a 
stressor(s), the RO must specify what 
stressor(s) in service it has determined 
is established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  The veteran should be afforded a VA 
psychiatric examination to determine if 
any currently diagnosed psychiatric 
disability, to include PTSD, is related 
to service.  

If the veteran is diagnosed with a 
psychiatric disorder other than PTSD, the 
examiner should render an opinion as to 
whether there is a 50 percent probability 
or greater that this disability is 
related to his period of service.

With regard to the PTSD claim, the RO 
must specify for the examiner what, if 
any, stressor(s) that it has determined 
are established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiners.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, should be accomplished.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.

4.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claim for a psychiatric 
disability, to include PTSD, taking into 
consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is so notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


